Exhibit 10.2 Chevron #23C-17D Lease No. 691300 ASSIGNMENT OF WORKING INTEREST This Assignment made this 2nd day of February 2004 from PETROLEUM DEVELOPMENT CORPORATION, a Nevada Corporation, (herein called "Assignor") to PDC 2003-D, Limited Partnership, (herein called "Assignee"); WITNESSETH Assignor, for the sum of One Dollar ($1.00) and other valuable consideration, the receipt of which is hereby acknowledged, does by these presents GRANT, BARGAIN, SELL, EXCHANGE, CONVEY, ASSIGN, TRANSFER, SET OVER and DELIVER unto Assignee all of the following: 1. The specific undivided interest shown in Exhibit A in respect of each of the oil and gas leases shown in Exhibit A, but only to the extent such leases cover lands and depths necessary for production of the specific oil and gas well identified in Exhibit A. This is intended to be a "wellbore assignment." Assignee shall be entitled to receive that share of production from the well identified in Exhibit A which is attributable to the undivided interest here being assigned, but the Assignee shall have, as a result of this Assignment, no interest whatsoever in any other oil and gas well, whether now existing or hereafter drilled, which may be located on the lands described in Exhibit A or on any land pooled therewith. Assignor expressly excepts from this Assignment and reserves to itself, its successors and assigns, the remainder of the lease and the leasehold oil and gas estate, including (without limitation) the right to produce other wells which are or may be located on the lands described in Exhibit A and lands pooled therewith, without the obligation to account to Assignee for any such other production. 2. The specific undivided interest shown in Exhibit A in all valid unitization, pooling, operating and communitization agreements, declarations and orders involving the leasehold interests here being assigned, but only to the extent that such agreements, declarations and orders relate to the well specifically identified in Exhibit A and in all other respects limited to the manner as set forth in Paragraph 1, above. 3. The specific undivided interest shown in Exhibit A in all valid oil and gas sales, purchase, exchange and processing contracts, but only to the extent that such contracts relate to the well specifically identified in Exhibit A and in all other respects limited in the manner set forth in Paragraph 1, above. 4. The specific undivided interest shown in Exhibit A in all personal property, improvements, lease and well equipment, easements, permits, licenses, servitudes and rights-of-way now owned by Assignor and being used in connection with the operation of the wall specifically identified in Exhibit A or in connection with the production, treating, storing, transportation or marketing of oil, gas and other minerals from that well, but in all respects limited in the manner set forth in Paragraph 1, above. TO HAVE AND TO HOLD the interests described unto Assignee, its successors and assigns, forever. This assignment Is made without warranties of any type (whether of title, merchantability or fitness for a particular use), either express or implied, but is made with full substitution of Assignee in all covenants and warranties previously given or made by others, but only to the extent of the interests here assigned. Assignor does, however, expressly intend that this Assignment convey any title that Assignor may hereafter acquire to the extent that such after-acquired title may be necessary to fulfill the interests herein assigned. Assignee shall bear its proportionate share of all burdens on production now of record and hereby assumes its proportionate share of all other obligations that relate to the well specifically identified in Exhibit A and the production therefrom. Both Assignor and Assignee hereby agree to execute and deliver such additional instruments, notices, division orders, transfer orders and other documents as may reasonably be requested by the other, and to do such other acts and things, as may be necessary or convenient to accomplish this Assignment in the manner and to the extent described in Paragraph 1, above. Chevron #23C-17D Lease No. 691300 IN WITNESS WHEREOF, Petroleum Development Corporation has executed and delivered this instrument, with the intention that it shall be effective as of the date of first production from the well specifically Identified In Exhibit A. PETROLEUM DEVELOPMENT CORPORATION A Nevada Corporation BY: /s/ William D. Gainor William D. Gainor Land Manager STATE OF WEST VIRGINIA ) ) TO-WIT: COUNTY OF HARRISON ) The foregoing instrument was acknowledged before me this 26th day of February 2004 by William D. Gainor, Land Manager of Petroleum Development Corporation, a Nevada Corporation, for and on behalf of the Corporation. He executed the foregoing for the purposes therein contained. Rita A. Clark Notary Public - State of West Virginia County of Harrison My Commission expires: June 2, 2009 This Instrument was prepared by; Petroleum Development Corporation 103 East Main Street P. O. Sox 26 Bridgeport, WV 2B330 Ph: 1-800-624-3821 or 304-842-6256 Chevron 24D-17D Lease No. 691300 AMENDMENT TO ASSIGNMENT OF WORKING INTEREST THIS AMENDMENT TO ASSIGNMENT OF WORKING INTEREST is made February 20, 2006 between Petroleum Development Corporation, a Nevada corporation, and PDC 2003-D Limited Partnership, a West Virginia limited partnership whose address is P. O. Box 26, Bridgeport, West Virginia 26330. 1. Background. By this instrument, the parties correct and amend the Assignment of Working Interest (the "Original Assignment"), datedFebruary 4, 2004 and recorded as Instrument No. 654011 in the real property records of Garfield County, Colorado. 2. Amendment. Petroleum Development Corporation and PDC 2003-D Limited Partnership hereby amend the Original Assignment by deleting in its entirety the Exhibit A that is attached to the Original Assignment and replacing it with the Exhibit A that is attached to this instrument. All other provisions of the Original Assignment are unchanged. 3. Effective Date. The parties intend that this amendment be deemed effective at the effective date of the Original Assignment, just as if the Exhibit A that is attached to this instrument had originally been attached to the Original Assignment. IN WITNESS WHEREOF, this instrument has been executed by the parties. PDC 2003-D LIMITED PARTNERSHIP By: Petroleum Development Corporation By: /s/ Ersel E. Morgan, Jr. Ersel E. Morgan, Jr. as Vice President STATE OF WEST VIRGINIA § § ss. COUNTY OF HARRISON § The foregoing instrument was acknowledged before me this day of April, 2006, by Ersel E. Morgan, as Vice President of Petroleum Development Corporation, the Managing General Partner of PDC 2003-D Limited Partnership, a West Virginia limited partnership. Witness my hand and official seal. /s/ Rita A. Clark Rita A. Clark as Notary Public Harrison County, West Virginia My commission expires: June 2, 2009 EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Chevron 14-7D Chevron USA, Inc. 11-15-2002 T6S, R96W Sec. 7: SWSW Garfield Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Chevron 22-7D Chevron USA, Inc. 11-15-2002 T6S, R96W Sec. 7: SE4NW4 Garfield Colorado 0.99962S EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Chevron 23-7D Chevron USA, Inc. 11-15-2002 T6S, R96W Sec. 7: NE4SW4 Garfield Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Chevron Texaco 24-7D Chevron USA, Inc. 11-15-2002 T6S,R96WSec.7: SESW Garfield Colorado EXHIBIT "A" AMENDED ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Chevron Texaco 24C-12D Chevron USA, Inc. 05-12-2002 T6S, R97W Sec. 12: SE4SW4 Garfield Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMTTED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Chevron 34C-12D Chevron USA, Inc. 11-15-2002 T6S,R97WSec.I2: SW4SE4 Garfield Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR. LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Chevron Texaco 31C-13D Chevron USA, Inc. 11-15-2002 T6S, R97W Sec. 13: NW4NE4 Garfield Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Chevron 21A-17D Chevron USA, Inc. 11-15-2002 T6S, R96W Sec. 17: NENW Garfield Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Chevron 22C-17D Chevron USA, Inc. 11-15-2002 T6S, R96W Sec. 17; SE4NW4 Garfield Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO Chevron 23A-17D Chevron USA, Inc. 11-15-2002 T6S, R96W Sec. 17: NE4SW4 Garfield Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Chevron 23C-17D Chevron USA, Inc. 11-15-2002 T6S, R96W Sec. 17: NE4SW4 Garfield Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Chevron 24B-I7D Chevron USA, Inc. 11-15-2002 T6S, R96W Sec. 17: SE4SW4 Garfield Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Chevron 24D-17D Chevron USA, Inc. 11-15-2002 T6S, R96W Sec. 17: SE4SW4 Garfield Colorado Dyer #14-5, Grady Lease No. 688700 ASSIGNMENT OF WORKING INTEREST This Assignment made this 24fh day of February 2004 from PETROLEUM DEVELOPMENT CORPORATION, a Nevada Corporation, (herein called "Assignor") to PDC 2003-D, Limited Partnership, (herein called "Assignee"); WITNESSETH Assignor, for the sum of One Dollar ($1.00) and other valuable consideration, the receipt of which is hereby acknowledged, does by these presents GRANT, BARGAIN, SELL, EXCHANGE, CONVEY, ASSIGN, TRANSFER, SET OVER and DELIVER unto Assignee all of the following: 1.The specific undivided interest shown in Exhibit A in respect of each of the oil and gas leases shown In Exhibit A, but only to the extent such leases cover lands and depths necessary for production of the specific oil and gas well identified in Exhibit A. This is intended to be a "wellbore assignment." Assignee shall be entitled to receive that share of production from the well Identified in Exhibit A which is attributable to the undivided interest here being assigned, but the Assignee shall have, as a result of this Assignment, no interest whatsoever in any other oil and gas well, whether now existing or hereafter drilled, which may be located on the lands described in Exhibit A or on any land pooled therewith. Assignor expressly excepts from this Assignment and reserves to itself, its successors and assigns, the remainder of the lease and the leasehold oil and gas estate, including (without limitation) the right to produce other wells which are or may be located on the lands described in Exhibit A and lands pooled therewith, without the obligation to account to Assignee for any such other production. 2.The specific undivided interest shown in Exhibit A in all valid unitization, pooling, operating and communitization agreements, declarations and orders involving the leasehold interests here being assigned, but only to the extent that such agreements, declarations and orders relate to the well specifically identified in Exhibit A and in all other respects limited to the manner as set forth in Paragraph 1, above. 3.The specific undivided interest shown in Exhibit A in all valid oil and gas sales, purchase, exchange and processing contracts, but only to the extent that such contracts relate to the well specifically identified in Exhibit A and in all other respects limited in the manner set forth In Paragraph 1, above. 4.The specific undivided interest shown in Exhibit A in all personal property, improvements, lease and well equipment, easements, permits, licenses, servitudes and rights-of-way now owned by Assignor and being used in connection with the operation of the well specifically Identified in Exhibit A or in connection with the production, treating, storing, transportation or marketing of oil, gas and other minerals from that well, but in all respects limited in the manner set forth in Paragraph 1, above. TO HAVE AND TO HOLD the interests described unto Assignee, its successors and assigns, forever. This assignment Is made without warranties of any type (whether of title, merchantability or fitness for a particular use), either express or implied, but is made with full substitution of Assignee in all covenants and warranties previously given or made by others, but only to the extent of the interests here assigned. Assignor does, however, expressly intend that this Assignment convey any title that Assignor may hereafter acquire to the extent that such after-acquired title may be necessary to fulfill the interests herein assigned. Assignee shall bear Its proportionate share of all burdens on production now of record and hereby assumes Its proportionate share of all other obligations that relate to the well specifically identified in Exhibit A and the production therefrom. Both Assignor and Assignee hereby agree to execute and deliver such additional instruments, notices, division orders, transfer orders and other documents as may reasonably be requested by the other, and to do such other acts and things, as may be necessary or convenient to accomplish this Assignment in the manner and to the extent described in Paragraph 1, above. Dyer #14-5, Grady Lease No. 688700 IN WITNESS WHEREOF, Petroleum Development Corporation has executed and delivered this instrument, with the Intention that it shall be effective as of the date of first production from the well specifically identified in Exhibit A. PETROLEUM DEVELOPMENT CORPORATION A Nevada Corporation BY: William D. Gainor William D. Gainor Land Manager STATE OF WEST VIRGINIA ) ) TO-WIT: COUNTY OF HARRISON ) The foregoing instrument was acknowledged before me this 1st day of March 2004 by William D. Gainor, Land Manager of Petroleum Development Corporation, a Nevada Corporation, for and on behalf of the Corporation. He executed the foregoing for the purposes therein contained. /s/ Rita A. Clark Rita A. Clark Notary Public - State of West Virginia County of Harrison My Commission expires: June 2, 2009 Official Seal Notary Public State of West Virginia RITA A. CLARK Petroleum Development Corporation 103 East Main Street, Box 26 Bridgeport, WV 28330 My commission expires June 2, 2009 This instrument was prepared by: Petroleum Development Corporation 103 East Main Street P. O. Box 26 Bridgeport, WV 26330 Ph: 1-800-624-3821 or 304-842-6256 Dyer 14-5, Grady Lease No, 683700 AMENDMENT TO ASSIGNMENT OF WORKING INTEREST THIS AMENDMENT TO ASSIGNMENT OF WORKING INTEREST is made February 20, 2006 between Petroleum Development Corporation, a Nevada corporation, and PDC 2003-D Limited Partnership, a West Virginia limited partnership whose address is P. 0. Box 26, Bridgeport, West Virginia 26330. 1.Background. By this instrument, the parties correct and amend the Assignment of Working Interest (the "Original Assignment"), dated February 24, 2004 and recorded as Instrument No. 3188808 in the real property records of Weld County, Colorado. 2.Amendment. Petroleum Development Corporation and PDC 2003-D Limited Partnership hereby amend the Original Assignment by deleting in its entirety the Exhibit A that is attached to the Original Assignment and replacing it with the Exhibit A that is attached to this instrument. All other provisions of the Original Assignment are unchanged. 3.Effective Date. The parties intend that this amendment be deemed effective at the effective date of the Original Assignment, just as if the Exhibit A that is attached to this instrument had originally been attached to the Original Assignment, IN WITNESS WHEREOF, this instrument has been executed by the parties. PDC 2003-D LIMITED PARTNERSHIP By: Petroleum Development Corporation By: /s/ Ersel E. Morgan, Jr. Ersel E. Morgan, Jr. Vice-President STATE OF WEST VIRGINIA § § ss. COUNTY OF HARRISON § The foregoing instrument was acknowledged before me this 5th day of April, 2006, by Ersel E. Morgan, as Vice President of Petroleum Development Corporation, the Managing General Partner of PDC 2003-D Limited Partnership, a West Virginia limited partnership. Witness my hand and official seal. /s/ Rita A. Clark Rita A. Clark as Notary Public Harrison County, West Virginia My commission expires: June 2, 2009 Official Seal Notary Public State of West Virginia RITA A. CLARK Petroleum Development Corporation 103 East Main Street, Box 26 Bridgeport, WV 28330 My commission expires June 2, 2009 EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Johnson 23-4 A. Bruce Johnson 01-10-2003 T6N, R65W Sec 4: NESW Weld Colorado Dulces Hernandez 09-08-2004 T6N, R65W Sec 4: PO E2SW4 EXHIBIT "A" AMENDMENT TO ASSIGNMENT OFWORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Johnson 24-4 A. Bruce Johnson 01-10-2003 T6N, R65W Sec. 4: SESW Weld Colorado Dulces Hernandez 09-08-2004 T6N, R65W Sec. 4: PO E2SW4 EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Carlson 41-18 Robert L. Carlson, et ux 12-01-1981 T6N, R64W Sec. 18: NENE Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOR/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Carlson 42-18 Robert L. Carlson,etux 12-01-1981 T6N, R64W Sec. 18: SENE Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. State 8461 #13-16 State of Colorado 09-25-1989 T6N, R64W Sec. 16: NW4SW4 Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Gaddis 22-36 The Gaddis Family Registered Limited Liability Limited Partnership 11-01-2001 T4N, R68W Sec. 36: SW4NW4 Weld Colorado Booth Land & Livestock Co. 10-22-2002 T4N, R68W Sec. 36: PO SW4NW4 Ronald L. Morris and Nanette L. Morris 11-18-2001 T4N, R6SW Sec. 36: PO N2 EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Webster 22-11 Anadarko E & P Company, LP and Anadarko Land Corp. 12-27-2002 T6N, R65W Sec. 11: SENW Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Webster Farms 21-11 Anadarko E&P Co., LP and Anadarko Land Corp. 12-27-2002 T6N, R65W Sec 11: NENW Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. E. Johnson 2-21 Shurview Limited Partnership 10-03-2002 T5N, R67W Sec. 2: NE4NW4 Weld Colorado Deborah J. Mitchell, as Trustee of the Eleanor I. Johnson Revocable Trust 08-23-2000 U.S. Bank National Association as Trustee of the Laurene Berger, Irrevocable Trust 10-13-2000 EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Cockroft 44-11 Anadarko E&P Company, LP and Anadarko Land Corp. 02-04-2004 T6N, R64W Sec. 11: SESE Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Uyemura 34-31 Anadarko E & P Company, LP and Anadarko Land Corp. 02-06-2004 T7N, R64W Sec. 31: SWSE Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Gaddis 12-36 The Gaddis Family Registered Limited Liability Limited Partnership 11-01-2001 T4N, R68W Sec. 36: SW4NW4 Weld Colorado Booth Land & Livestock Co. 10-22-2002 T4N, R68W Sec. 36: PO SW4NW4 Ronald L. Morris and Nanette L. Morris 11-18-2001 T4N, R68W Sec. 36: PO N2 EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR or ASSIGNOR LEASE DATE RECEPTION NO. LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE # API# Reis #11-28 John F. Biggs (Jack) 11-15-2001 T2N, R64W, Sec. 28: NWNW Weld CO Kurt Conner 07-15-2001 Sandra K. Conner 07-15-2001 Jeanette Frasco 11-15-2001 John M. Hefner, et ux 09-15-2002 Nancy S. Keeth 07-15-2001 Ellis Knoll 11-15-2001 Richard Moore 11-15-2001 Helen Ries & James Ries 08-26-2002 Arnold Thurow 09-15-2002 James M. Thomson 01-17-2002 The Great Western Sugar Co. 09-15-1972 EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. State Corsair 13-36 State of Colorado 08-15-2002 T4N, R68W Sec. 36: NWSW Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. State Corsair 23-36 State of Colorado 08-15-2002 T4N, R68W Sec. 36: NE4SW4 Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. State 8461 #21-16 State of Colorado 09-25-1989 T6N, R64W Sec. 16: NENW Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Kerbs 33-15 Anadarko E & P Co., LP and Anadarko Land Company 12-20-2002 T6N, R64W Sec. 15: NWSE Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Kerbs 43-15 Anadarko E & P Company, LP and Anadarko Land Co. 12-20-2002 T6N, R64W Sec. 15: NESE Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Webster 32-11 Anadarko E & P Company, LP and Anadarko Land Co. 12-27-2002 T6N, R65W Sec. 11; SWNE Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Kerbs 44-15 Anadarko E & P Company, LP and Anadarko Land Co. 12-20-2002 T6N, R64W Sec. 15: SE4SE4 Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Kerbs 34-15 Anadarko E & P Company, LP and Anadarko Land Co. 12-20-2002 T6N, R64W Sec. 15: SWSE Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Dyer 14-5, Grady Anadarko E & P Co., LP and Anadarko Land Co. 12-17-2002 T6N, R64W Sec. 5: SW4SW4 Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Dyer 23-5, Grady Anadarkco E & P Co., LP and Anadarko Land Co. 12-17-2002 T6N, R64W Sec. 5: NESW Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR or ASSIGNOR LEASE DATE RECEPTION NO. BOOK NO. LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE # API# J&L Farms #11-20 J & L Farms 03-23-1988 T6N, R63W Sec. 20: NW/4NW/4 Weld CO Vincent D. Carson 12-22-2003 T6N, R63W Sec. 20: W2NW4 Ann Marie Howerter 12-08-2003 Gary Kerns 12-00-2003 George R. Kerns 12-11-2003 Gerald Kerns 12-02-2003 Robert L. Kerns 12-08-2003 Teddy J. Kerns 01-30-2004 Timothy L. Kerns 01-27-2004 Dale Lorensen 12-00-2003 Peggy Ann Meyers 01-27-2004 Joyce Nickels 01-27-2004 EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR or ASSIGNOR LEASE DATE RECEPTION NO. BOOK NO. LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE # API# J&L Farms #12-20 J & L Farms 03-23-1988 T6N, R63W Sec. 20: NW/4NW/4 Weld CO Vincent D. Carson 12-22-2003 T6N, R6W Sec. 20: W2NW4 Ann Marie Howerter 12-08-2003 Gary Kerns 12-00-2003 George R. Kerns 12-11-2003 Gerald Kerns 12-02-2003 Robert L. Kerns 12-08-2003 Teddy J. Kerns 01-30-2004 Timothy L. Kerns 01-27-2004 Dale Lorensen 12-00-2003 Peggy Ann Meyers 01-27-2004 Joyce Nickels 01-27-2004 EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. O'Grady 31-9 Ogilvy Land & Irrigating Co. 11-28-1983 T5N, R64W Sec. 9: NW4NE4 Weld Colorado Monte Heinrich and Linda Heinrich 06-12-1981 Patrick L. Williams and Kay L. Williams 12-18-1983 Bertha Rusch, as atty-in-fact For Katherina Bauer 06-02-1981 Elizabeth Rohn 06-22-1981 A. Irene O'Grady, Margaret M. McGlothlin, Shirley Bush, as Trustees 04-16-1981 Jess L. Bond and Irene G. Bond 12-07-1983 Virgil W. Potts and Vivian B. Potts 11-03-1983 EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Clemons 32-3 Bud Clemons 06-15-1987 T5N, R64W Sec. 3: S2NE4 Weld Colorado Kenneth F. Goddard, III and Gail L. Goddard 06-29-1988 T5N, R64W Sec. 3: Lot A Richard Sanchez, et ux 06-01-1984 T5N, R64W Sec. 3: Lot A Ross J. Rumsey, et ux 11-06-1984 T5N, R64W Sec. 3: Lot B EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Francen 23-8 J. Elmer Francen, et ux 03-25-1988 T6N, R64W Sec. 8: NE4SW4 Weld Colorado EXHIBIT "A" PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR or ASSIGNOR LEASE DATE RECEPTION NO. LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE # Richter 43-27 Anadarko E&P Co., LP and Anadarko Land Corp. 09-14-2004 T7N, R64W Sec. 27: NESE Weld CO EXHIBIT "A" PDC 2003-D LIMITED PARTNERSHIP WELL NAME LESSOR or ASSIGNOR LEASE DATE RECEPTION NO. LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE# Richter 44-27 Anadarko E & P Co., LP and Anadarko Land Corp. 09-14-2004 T7N, R64W Sec. 27: SESE Weld CO
